DETAILED ACTION
1.	The Amendment filed 04/05/2022 has been entered. Claims 7-12 & 28-29 in the application remain pending and are currently being examined. Claims 7-12 were amended. Claims 1-6 & 13-27 have been cancelled. Claims 28-29 are new.

2.	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on 01/19/2022.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 02/01/2022 & 03/14/2022 are being considered by the examiner.

Claim Rejections
5.	The claim rejections under 35 U.S.C. 112(b) of claims 10-12 are withdrawn per amendments of claims 10-12.

Claim Rejections - 35 USC § 102
6.	Claims 7-12 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Asuke (US 2006/0137213 A1) hereinafter Asuke.
As regards to claim 7, Asuke discloses a solvent removal apparatus (abs; fig 1; clm 1), comprising:
a coating assembly 1 defining a chamber 2, the chamber 2 containing a dispensing unit 4 configured to apply a coating material to a substrate W, a portion of the coating material comprising a solvent, and a mass flow controller 37 configured to determine an amount of coating material applied to the substrate W ([0020]-[0021]; [0024]-[0029]; [0034]; [0052]-[0058]; [0083]; [0087]; [0096]-[0102]; [0114]-[0115]; [0126]; [0136]-[0137]; [0140]-[0141]; fig 1-2, 4; clm 1, 6, 8-10 & 13)
a exhaust vent 90 coupled to the coating assembly 1, the exhaust vent 90 defining an exhaust passage 28 between the chamber 2 and an environment external to the coating assembly 1 ([0052]-[0058]; [0081]-[0083]; fig 1-2, 4; clm 1); 
a controller 12 configured to determine an amount of evaporated solvent present in the chamber 2 ([0020]-[0021]; [0024]-[0029]; [0083]; [0087]; [0096]-[0102]; [0114]-[0115]; [0126]; [0136]-[0137]; [0140]-[0141]; fig 1-2, 4; clm 6, 8-10);
a flow accelerating fan pump P in fluid communication with the exhaust passage 28 and configured to remove at least a portion of the evaporated solvent from the chamber 2 ([0058]; [0072]; [0081]-[0086]; fig 1-2, 4; clm 1-2).
As regards to claim 8, Asuke discloses a solvent removal apparatus (abs; fig 1; clm 1) wherein the controller 12 is configured to determine a concentration of evaporated solvent present in the chamber 2 based on ratios and concentrations of the amount of material applied to the substrate W, an evaporation rate of the solvent, a surface area coated on the substrate W, a solvent content of the applied material, and a volume of the chamber 2 ([0020]-[0021]; [0024]-[0029]; [0083]; [0087]; [0096]-[0102]; [0114]-[0115]; [0126]; [0136]-[0137]; [0140]-[0141]; fig 1-2, 4; clm 6, 8-10). 
As regards to claim 9, Asuke discloses a solvent removal apparatus (abs; fig 1; clm 1), wherein the controller 12 is configured to operate the flow accelerating fan pump P in response to the amount of evaporated solvent present in the chamber 2 determined by the controller 12 ([0020]-[0021]; [0024]-[0029]; [0058]; [0072]; [0081]-[0087]; [0096]-[0102]; [0114]-[0115]; [0126]; [0136]-[0137]; [0140]-[0141]; fig 1-2, 4; clm 1-2, 6, 8-10). 
As regards to claim 10, Asuke discloses a solvent removal apparatus (abs; fig 1; clm 1), wherein the flow accelerating fan pump P is disposed within the exhaust vent 90 such that when the flow accelerating fan pump P is actuated, and the flow accelerating fan pump P removes at least the portion of the evaporated solvent from an interior volume of the chamber 2 through the exhaust passage 28 in the exhaust vent 90  to the environment external to the coating assembly 1 ([0058]; [0072]; [0081]-[0086]; fig 1-2, 4; clm 1-2).
As regards to claim 11, Asuke discloses a solvent removal apparatus (abs; fig 1; clm 1), wherein the exhaust vent 90 further comprises a flow passage opening-closing means (valve) 91, the flow passage opening-closing means (valve) 91 being configured to toggle between an open configuration, a partially open configuration, and a closed configuration, wherein in the closed configuration, the flow passage opening-closing means (valve) 91 blocks movement of the evaporated solvent from an interior volume of the chamber 2 through the exhaust passage 28 and to the environment external to the coating assembly 1, and wherein in the open configuration and the partially open configuration, the  flow passage opening-closing means (valve) 91 allows for movement of the evaporated solvent from the interior volume of the chamber 2 through the exhaust passage 28 and to the environment external to the coating assembly 1 ([0072]; [0081]-[0083]; [0101]; [0104]; [0111]; fig 1-2, 4; clm 1-2). 
As regards to claim 12, Asuke discloses a solvent removal apparatus (abs; fig 1; clm 1), wherein the flow accelerating fan pump P is disposed in the environment external to the coating assembly 1 and is configured to remove evaporated solvent from the interior volume of the chamber 2 through the flow passage opening-closing means (valve) 91 when the flow passage opening-closing means (valve) 91 is in the open configuration or partially open configuration ([0072]; [0081]-[0083]; [0101]; [0104]; [0111]; fig 1-2, 4; clm 1-2). 

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Asuke as applied to claim 8 above.
As regards to claim 28, Asuke discloses a solvent removal apparatus (abs; fig 1; clm 1), wherein the controller 12 is configured to determine the concentration of evaporated solvent present in the volume of the chamber 2 using a quantity of coating material applied to the substrate W, solvent content of the coating material, evaporation rate of solvent and surface area of substrate W and volume of chamber 2 ([0020]-[0021]; [0024]-[0029]; [0083]; [0087]; [0096]-[0102]; [0114]-[0115]; [0126]; [0136]-[0137]; [0140]-[0141]; fig 1-2, 4; clm 6, 8-10), however Asuke does not disclose

    PNG
    media_image1.png
    38
    458
    media_image1.png
    Greyscale

volume of the chamber
Although Asuke does not explicitly disclose the claimed equation, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the apparatus of Asuke to use the variables recited in the claim resulting in the claimed equation as Asuke discloses all the pertinent variables wherein determining the concentration with the given variables would involve only routine skill in the art and have a finite number of predictable solutions with a reasonable expectation of success.

9.	Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Asuke as applied to claim 7 above and further in view of Kobayashi et al. (US 2010/0071348 A1) hereinafter Kobayashi.
As regards to claim 29, Asuke discloses a solvent removal apparatus (abs; fig 1; clm 1), wherein the amount of coating material applied to the substrate W is determined wherein the dispensing unit 4 is open to apply the coating material to the substrate W at a flow rate of the dispensing unit 4 ([0020]-[0021]; [0024]-[0029]; [0034]; [0052]-[0058]; [0083]; [0087]; [0096]-[0102]; [0114]-[0115]; [0126]; [0136]-[0137]; [0140]-[0141]; fig 1-2, 4; clm 1, 6, 8-10 & 13) however Asuke does not disclose based on a time that a valve of the dispensing unit is open to apply the coating material to the substrate W and a flow rate.
Kobayashi discloses a treatment apparatus (abs; fig 1), comprising controlling a flow rate of material using a control valve for adjusting the flow rate inside the dispensing tube ([0107]; fig 1-4). Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include controlling a flow rate of material using a control valve for adjusting the flow rate inside the tube in the apparatus of Asuke, because Kobayashi teaches the use of controlling a flow rate of material using a control valve for adjusting the flow rate inside the dispensing tube for controlling a flow rate of material ([0107]), wherein it is generally accepted in the laws of fluid flow dynamics that fluid flow amount from an open system is dictated by a rate wherein rate is quantity per unit time.

Response to Arguments
10.	Applicant's arguments filed 04/05/2022 have been fully considered but they are not persuasive. 
Applicant’s principal arguments are:
(a) Asuke cannot be said to anticipate each of the features of independent claim 7 because the structural relationship between the chamber 2 and the mass flow controller 37 does not correspond to the claimed structural relationship between the chamber and the flow meter. That is, Asuke fails to disclose "a coating assembly defining a chamber, the chamber containing . .. a flow meter", as claimed. Instead, as shown in annotated FIG. 1 of Asuke, the mass flow controller 37 of Asuke is disposed outside of the chamber 2. Accordingly, the chamber 2 cannot be said to contain the mass flow controller 37, as claimed.
(b) Applicant submits that Asuke fails to disclose each of the features recited in independent claim 7. At least by virtue of their dependency on independent claim 7, Asuke also fails to disclose each of the features recited in the dependent claims including the features of newly presented claims 28 and 29.

11.	In response to applicant’s arguments, please consider the following comments.
(a) Merriam-Webster defines contain as follows: comprise, include. 
Merriam-Webster defines include as follows: to take in or comprise as a part of a whole or group.
As clearly seen in figure 1, Asuke discloses the chamber 2 comprises mass flow controller 37  as a part of a whole or group of structural components associated with the chamber 2.
(b) In view of the foregoing, Examiner respectfully contends the limitations of claim 7 are indeed satisfied. Claims 8-12 & 28-29 are rejected at least based on their dependency from claim 7, as well as for their own rejections on the merits, respectively. 
Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei D. Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JETHRO M. PENCE/Primary Examiner, Art Unit 1717